Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 22, 2019

                                    No. 04-19-00060-CR

                                 David Alan BRUNDAGE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 15-10-12665-CR
                   Honorable Camile Glasscock Dubose, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on May 22, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court